

116 S2779 RS: Luke and Alex School Safety Act of 2019
U.S. Senate
2019-11-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 402116th CONGRESS2d SessionS. 2779[Report No. 116–193]IN THE SENATE OF THE UNITED STATESNovember 5, 2019Mr. Johnson (for himself, Mr. Scott of Florida, and Mr. Rubio) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsJanuary 6, 2020Reported by Mr. Johnson, with amendmentsOmit the part struck through and insert the part printed in italicA BILLTo establish the Federal Clearinghouse on School Safety Best Practices, and for other purposes.
	
 1.Short titleThis Act may be cited as the Luke and Alex School Safety Act of 2019.
		2.Federal Clearinghouse on School Safety Best Practices
 (a)In generalSubtitle A of title XXII of the Homeland Security Act of 2002 (6 U.S.C. 651 et seq.) is amended by inserting after section 2214 the following:
				
					2215.Federal Clearinghouse on School Safety Best Practices
						(a)Establishment
 (1)In generalThe Secretary, in coordination with the Secretary of Education, the Attorney General, and the Secretary of Health and Human Services, shall establish a Federal Clearinghouse on School Safety Best Practices (in this section referred to as the Clearinghouse) within the Department.
 (2)PurposeThe Clearinghouse shall be the primary resource of the Federal Government to identify and publish the best practices and recommendations for school safety for use by State and local educational agencies, institutions of higher education, State and local law enforcement agencies, health professionals, and the general public.
							(3)Personnel
 (A)AssignmentsThe Clearinghouse shall be assigned such personnel and resources as the Secretary considers appropriate to carry out this section.
 (B)DetaileesThe Secretary of Education, the Attorney General, and the Secretary of Health and Human Services may detail personnel to the Clearinghouse.
								(4)Exemptions
 (A)Paperwork Reduction ActChapter 35 of title 44, United States Code (commonly known as the Paperwork Reduction Act) shall not apply to any rulemaking or information collection required under this section. (B)Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply for the purposes of carrying out this section.
								(b)Clearinghouse contents
 (1)ConsultationIn identifying the best practices and recommendations for the Clearinghouse, the Secretary may consult with appropriate Federal, State, local, Tribal, private sector, and nongovernmental organizations.
 (2)Criteria for best practices and recommendationsThe best practices and recommendations of the Clearinghouse shall, at a minimum— (A)involve comprehensive school safety measures, including threat prevention, preparedness, protection, mitigation, incident response, and recoveryand recovery to improve the safety posture of a school upon implementation; and
 (B)include any evidence or research rationale supporting the determination of the Clearinghouse that the best practice or recommendation has been shown to have a significant effect on improving the health, safety, and welfare of persons in school settings, including—
 (i)evidence from an experimental or quasi-experimental study; (ii)high-quality research findings or a positive evaluation that such activity, strategy, or intervention is likely to improve the health, safety, and welfare of persons in school settings;
 (iii)findings and data from previous Federal or State commissions relating to school climate, health, safety, and welfare; or
 (iv)any other supporting evidence or findings relied upon by the Clearinghouse in determining best practices and recommendations; and 
 (B)(C)include information on Federal grant programs for which implementation of each best practice or recommendation is an eligible use for the program.
 (3)Past Commission recommendationsTo the greatest extent practicable, the Clearinghouse shall present, as appropriate, Federal, State, local, Tribal, private sector, and nongovernmental organization issued best practices and recommendations and identify any best practice or recommendation of the Clearinghouse that was previously issued by any such organization or commission.
 (c)Assistance and trainingThe Secretary may produce and publish materials on the Clearinghouse to assist and train educational agencies and law enforcement agencies on the implementation of the best practices and recommendations.
 (d)Continuous improvementThe Secretary shall— (1)collect for the purpose of continuous improvement of the Clearinghouse—
 (A)Clearinghouse data analytics; and (B)user feedback on the implementation of resources, best practices, and recommendations identified by the Clearinghouse; and
 (C)any evaluations conducted on the best practices and recommendations of the Clearinghouse; and (2)in coordination with the Secretary of Education, the Secretary of Health and Human Services, and the Attorney General—
 (A)regularly assess and identify Clearinghouse best practices and recommendations for which there are no resources provided by Federal Government programs for implementation; and
 (B)establish an external advisory board, which shall be comprised of appropriate State, local, private sector, and nongovernmental organizations, including organizations representing parents of elementary and secondary school students, to—
 (i)provide feedback on the implementation of best practices and recommendations of the Clearinghouse; and
 (ii)propose additional recommendations for best practices for inclusion in the Clearinghouse. (e)Parental AssistanceThe Clearinghouse shall produce materials to assist parents and legal guardians of students with identifying relevant Clearinghouse resources and engaging with appropriate officials to support the implementation of Clearinghouse best practices and recommendations..
 (b)Technical AmendmentsThe table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–296; 116 Stat. 2135) is amended by inserting after the item relating to section 2214 the following:
				Sec. 2215. Federal Clearinghouse on School Safety Best Practices..
			3.Notification of Clearinghouse
 (a)Notification by the Secretary of EducationThe Secretary of Education shall provide written notification of the publication of the Federal Clearinghouse on School Safety Best Practices (referred to in this section and section 4 as the Clearinghouse), as required to be established under section 2215 of the Homeland Security Act of 2002, as added by section 2 of this Act, to—
 (1)every State and local educational agency; and
 (2)other Department of Education partners in the implementation of the best practices and recommendations of the Clearinghouse, as determined appropriate by the Secretary of Education.
 (b)Notification by the Secretary of Homeland SecurityThe Secretary of Homeland Security shall provide written notification of the publication of the Clearinghouse, as required to be established under section 2215 of the Homeland Security Act of 2002, as added by section 2 of this Act, to—
 (1)every State homeland security advisor;
 (2)every State department of homeland security; and
 (3)other Department of Homeland Security partners in the implementation of the best practices and recommendations of the Clearinghouse, as determined appropriate by the Secretary of Homeland Security.
 (c)Notification by the Secretary of Health and Human ServicesThe Secretary of Health and Human Services shall provide written notification of the publication of the Clearinghouse, as required to be established under section 2215 of the Homeland Security Act of 2002, as added by section 2 of this Act, to—
 (1)every State department of public health; and
 (2)other Department of Health and Human Services partners in the implementation of the best practices and recommendations of the Clearinghouse, as determined appropriate by the Secretary of Health and Human Services.
 (d)Notification by the Attorney GeneralThe Attorney General shall provide written notification of the publication of the Clearinghouse, as required to be established under section 2215 of the Homeland Security Act of 2002, as added by section 2 of this Act, to—
 (1)every State department of justice; and
 (2)other Department of Justice partners in the implementation of the best practices and recommendations of the Clearinghouse, as determined appropriate by the Attorney General.
				4.Grant program review
 (a)Federal grants and resourcesThe Secretary of Education, the Secretary of Homeland Security, the Secretary of Health and Human Services, and the Attorney General shall each—
 (1)review all grant programs administered by their respective agency and identify any grant program that may be used to award grants for the purposes of implementing best practices and recommendations of the Clearinghouse;
 (2)identify any best practices and recommendations of the Clearinghouse for which there is not a Federal grant program that may be awarded for the purposes of implementing the best practice or recommendation; and
 (3)report any findings under paragraph (2) to the appropriate committees of Congress. (b)State grants and resourcesThe Clearinghouse shall, to the extent practicable, identify, for each State—
 (1)each agency responsible for school safety in the State, or any State that does not have such an agency designated;
 (2)any grant program that may be used to award grants for the purposes of implementing best practices and recommendations of the Clearinghouse; and
 (3)any resources other than grant programs that may be used to assist in implementation of best practices and recommendations of the Clearinghouse.
 5.Rule of constructionNothing in this Act or the amendments made by this Act shall be construed to create, satisfy, or waive any requirement under—
 (1)title II of the Americans With Disabilities Act of 1990 (42 U.S.C. 12131 et seq.); (2)the Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.);
 (3)title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.); (4)title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.); or
 (5)the Age Discrimination Act of 1975 (42 U.S.C. 6101 et seq.).January 6, 2020Reported with amendments